DETAILED ACTION
	This action is in response to the appeal brief filed 19 January 2021.  Appellant’s remarks and citations from the disclosure presented with respect to the 35 U.S.C. 112(a) written description rejection of claims 11 and 13-21 on pp. 11-14 have been fully considered and are persuasive.  The associated rejection is withdrawn.
	Appellant’s remarks on pp. 14-18 with respect to the obviousness rejection under 35 U.S.C. 103(a) of claim 1 in view of Murkin have been fully considered and are persuasive.  The associated rejection is withdrawn.  It is agreed that the relative dimensions of the probe and, by extension, the first and second spacer elements with respect to their respective length and width are not taught or fairly well suggested by the prior art, collectively.  Applicant’s remarks that modifying the probe and coupler of Murkin in the manner claimed would in fact compromise it for its intended purpose are persuasive, as presented on pp. 17-18.  Additionally, the criticality of the dimensions with respect to their functional capabilities are considered in withdrawing the obviousness rejection.  
	Appellant’s remarks on pp. 20-25 with respect to the obviousness rejection under 35 U.S.C. 103(a) of claim 11 as being unpatentable over Murkin in view of Matsumura have been fully considered and are persuasive.  Specifically, the structural discontinuity of the prior art references does not render the continuous surface of the proximal face which is configured to contact the acoustic surface when the cap is attached to the ultrasound probe.  Appellant’s remarks on p. 21 that the proximal face being on the proximal end requires that the face be the “proximal-most” face are considered in construing the associated limitations.
Appellant’s remarks on pp. 25-29 with respect to the obviousness rejection under 35 U.S.C. 103(a) of claim 17 as being unpatentable over Murkin in view of Matsumura have been 
Claims 1-3, 6-11, 13-22 are allowed for at least the reasons noted herein and those in appellant’s brief appealing the final rejection dated 21 August 2020.  
Pertinent references are cited on form PTOL-892.
Laugier et al. (FR 2838327) teaches an interface device for detachable connection with an ultrasound probe in Figs. 1 and 2 with an annular radial face 9 which includes a compliant flared rim 10 that, in use, conforms to a surface in a manner that resembles the spacer elements claimed, but the interface device is not specified in the dimensions set forth in claim 1, nor would the spacer elements exist when the interface makes contact with a skin surface or themselves be capable of contacting the skin surface, as this interface is designed to contact and conform to the surface of an eye.
Dietz et al. (US 2003/0197550) teaches a silicone interface 100 shown in at least Figs. 1 and 5 which include spacer elements 106, 108 and 206, 208, respectively.  However, the interface is not provided in the dimensions set forth in claims 1 or 17.  Additionally, while the interface includes a proximal face 220 which appears to be continuous, it is neither the “proximal-most” (as attested by appellant in the brief for interpretation of the proximal face of 
Machida (US 4867169) teaches a cap for attaching to an ultrasound probe, as shown in at least Figs. 9 and 10, which includes a gap and spacer elements configured to contact a skin surface (shown but not labeled); however, the cap is not provided in the dimensions set forth in claims 1 or 17, nor is there a teaching of a proximal face (“proximal-most” as attested by appellant in the brief for interpretation of the proximal face of the proximal end or portion as respectively recited in claims 11 and 17) which is configured to contact the acoustic surface, as claimed.
Rachlin et al. (WO 2004/006774) teaches an interfacing cap for coupling an ultrasonic probe and which is designed for contacting a skin surface, as in Figs. 2 and 3, but it is not provided in the dimensions claimed set forth in claims 1 or 17, nor does it include a proximal face which is continuous and is configured or able to make contact with the acoustic surface in use, nor is it “proximal-most” (as attested by appellant in the brief for interpretation of the proximal face of the proximal end or portion as respectively recited in claims 11 and 17).  The cap additionally does not include plural spacer elements as they are prescribed in each of claims 1, 11 and 17, as the spacer is the result of a singular domed surface, as evident from the cross-sectional view of Fig. 3.
Chen (CN 106344071) does not qualify as prior art to the claimed invention but in Figs. 1 and 2 shows an accessory similar to that claimed in claims 11 and 17 but it does not include the compliant spacer components in the orientation claimed; however, the proximal face 23 is continuous and is configured or able to make contact with the acoustic surface in use, but it is not most” (as attested by appellant in the brief for interpretation of the proximal face of the proximal end or portion as respectively recited in claims 11 and 17).

Conclusion
Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793